Name: Commission Regulation (EC) No 3077/94 of 16 December 1994 derogating from Regulations (EEC) No 441/88 and (EEC) No 3105/88 as regards the final date for the delivery of alcohol to the Greek intervention agency for the 1993/94 wine year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  distributive trades;  Europe;  trade policy
 Date Published: nan

 No L 325/14 Official Journal of the European Communities 17. 12. 94 COMMISSION REGULATION (EC) No 3077/94 of 16 December 1994 derogating from Regulations (EEC) No 441/88 and (EEC) No 3105/88 as regards the final date for the delivery of alcohol to the Greek intervention agency for the 1993/94 wine year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Articles 35 (8), 36 (6) and 39 (9) thereof, Whereas Article 17 ( 1 ) of Commission Regulation (EEC) No 441 /88 (3), as last amended by Regulation (EC) No 2587/94 (4), and Article 13 (1 ) of Commission Regulation (EEC) No 3105/88 (*), as last amended by Regulation (EEC) No 3186/92 (*), lay down 30 November 1994 as the final date for delivery by the distiller to the intervention agency of alcohol held in 1993/94 ; whereas, in view of the current difficulties encountered by the Greek inter ­ vention agency in finding adequate storage capacity to deal with the large quantities offered by Greek distillers, that date should be postponed by two months to permit the Greek authorities to rectify the situation ; HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 wine year and by way of derogation from Article 17 (1 ) of Regulation (EEC) No 441 /88 and Article 13 (1 ) of Regulation (EEC) No 3105/88, Greek distillers may deliver alcohol from compulsory distillation to the Greek intervention agency until 31 January 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 45, 13. 2. 1988 , p. 15. (4) OJ No L 274, 26. 10. 1994, p. 2. j5) OJ No L 277, 8 . 10. 1988, p. 21 . ( «) OJ No L 317, 31 . 10. 1992, p. 73.